Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Objections
Claims 1, 9, 11 and 19 are objected to because of the following informalities:  
Regarding Claims 1, 9, 11 and 19, the last limitation is not preceded by “and” conjunction.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altman et al. (US 20170251515).
For claims 1 and 11, Altman discloses:
An apparatus for communicating information flows between network hosts over a network coupling the network hosts, the apparatus comprising: 
a first network host comprising at least one processor in communication with least one memory storing processor readable instructions, wherein the at least one processor is operably configured by the processor readable instructions to: 
receive a request to transfer an application information flow to a second network host (par. 0044:…virtual interfaces may be created (enabled) or destroyed (disabled)…when receiving instructions from within an operating system in a computing device; par. 0094: Creation of an interface can be invoked via a trigger to the operating system, to the software present that implements the Databridge IP Bonding, or both. For example, a trigger can be delivered via: an SNMP message to a listening SNMP port on an existing interface, an API call via a TCP packet sent to a listening API entry point on an existing interface…); 
break the information flow into a plurality of sub-flows (par. 0079: BE 218 splits received video data into multiple streams for transmission over a plurality of network interfaces; par. 0106-0108: Bonding engines split input data stream from a data source into plurality of data streams communicated over a plurality of IP connections/interfaces); 
assign each of the plurality of sub-flows to a connection from among a plurality of connections between said first network host and said second network host (par. 0076 and 0106-0108, 0112: The bonding engines may use commands preset and stored in memory, may be changing the configuration of the bonding groups dynamically with local network conditions, or may receive instructions from the virtualization managers to change the configurations and corresponding bonding groups in response to changing network conditions as described previously above); 
communicate data from said plurality of sub-flows over one or more of said plurality of connections (par. 0112: Bonding group transmits video application data over bonded connections ). 

For claims 2 and 12, Altman discloses:
The apparatus of claim 11 wherein said plurality of connections are pre-existing tunnels maintained independently from the communication of the application information flow (par. 0044: “virtual interfaces may be created (enabled) or destroyed…when receiving instructions from within an operating system in a computing device (e.g., from multiple virtualization managers or from a single, master virtualization manager”; par. 0090: “An interface can be included in more than one virtual interface and bond at the same time. This allows for the programmatic control of virtual bonding interfaces, and the creation or removal of bonded static and/or momentary performance parameters and/or reports of, or associated with, each interface, time and date, location, cost, cost/performance, power consumption, desired runtime, desired QoS or SLA, priorities between applications, users, operators, locations or any other criteria, etc.”. Bonded interfaces for conveying data between hosts taught as being created, destroyed or maintained independent of active usage of session by application flows). 

For claims 3 and 13, Altman discloses:
The apparatus of claim 11 wherein said wherein said request is associated with application characteristics comprising one or more characteristics taken from the set consisting of: packet size, flow size, flow duration, latency requirements, and priority (par. 0094 and 0095: Creation of an interface can be invoked via a trigger to the operating system, to the software present that implements the Databridge IP Bonding, or both. A creation request may include the following…if the bond should be low-latency with high resiliency (as specified by each underlying bonding device which is thus abstracted), and specific components of link health grading…acceptable level of packet loss, acceptable delay, and acceptable minimum effective bandwidth.). 

For claims 4 and 14, Altman discloses:
The apparatus of claim 11 wherein said processor is operably configured to assign each of the plurality of sub-flows to a connection based on at least one performance metric associated with at least one of said plurality of connections (par. 0111: The (bonded) groups may be changed, allocated or provisioned, in real time by the remote networking management element, or locally by the edge-device or any other allowed networking element in-between. This change between groups, or change in the group elements (such as adding/removing an element into/from a group), can be done according to any criteria associated with the virtualized bonded connection, or other criteria such as application or applications need(s), desired performance, cost, preferences or priorities, power consumption, desired run time etc.). 

For claims 5 and 15, Altman discloses:
The apparatus of claim 11 wherein said processor is operably configured to change how the application information flow is divided into said plurality of sub-flows dynamically during transfer of the application information flow (par. 0048: …an abstraction function/element may generate a virtual "tunnel" as termed in SDN architecture, where the underlying multiple channels…can all be abstracted from higher communication layers. …Furthermore, the components of each these tunnels may change in real time (also, of course, offline between communications or sessions) without impacting the abstraction itself.). 

For claims 6 and 16, Altman discloses:
The apparatus of claim 11 wherein said processor is operably configured to change an assignment of one or more of the plurality of sub-flows to a different connection among said plurality of connections during transfer of the application information flow (par. 0130-0132: In some embodiments of the present invention, an SLA, QoS or other network data coming from the network may be used by the virtualization manager in the bonding device, element, software, several of them coordinated, from one operator, or multiple operators serving the same overall connection at one point in time, to select and change in real time any of their resources or usage patterns so as to optimize the transmitted data. This may include selecting, deselecting, initiating or terminating, loading to a certain extent with certain traffic type or application or packet types or protocol types, any specific network interface, link, or route so that the routing over the whole network is optimized by the virtualization manager and the delivery of data traffic best matches the network requirements.). 

For claims 7 and 17, Altman discloses:
The apparatus of claim 11 wherein at least one of said plurality of sub-flows is bidirectional and each direction of said at least one of said plurality of sub-flows is assigned to different ones of said plurality of connections (par. 0054: …first bonding device 110 communicates a media stream via a plurality of parallel wireless data channels to second bonding device 190. The communication of between the first and second bonding device is bidirectional.). 

For claims 8 and 18, Altman discloses:
The apparatus of claim 11 wherein said first network host comprises a first network interface and said second network host comprises a second network interface, and wherein at least two of said plurality of connections are established that utilize both said first network interface and said second network interface (par 0051, 0052 and Fig 1. Bonding devices 110 and 190 disclosed, each of which possesses plurality of modems Ax and Bx.). 

For claims 9 and 19, Altman discloses:
The apparatus of claim 11 wherein the at least one processor is further operably configured by the processor readable instructions to: 
receive a second request to transfer a second application information flow between said first network host and said second network host (par. 0044:…virtual interfaces may be created (enabled) or destroyed (disabled)…when receiving instructions from within an operating system in a computing device; par. 0094: Creation of an interface can be invoked via a trigger to the operating system, to the software present that implements the Databridge IP Bonding, or both. For example, a trigger can be delivered via: an SNMP message to a listening SNMP port on an existing interface, an API call via a TCP packet sent to a listening API entry point on an existing interface…); 
break the second application information flow into a second plurality of sub-flows (par. 0079: BE 218 splits received video data into multiple streams for transmission over a plurality of network interfaces; par. 0106-0108: Bonding engines split input data stream from a data source into plurality of data streams communicated over a plurality of IP connections/interfaces); 
assign each of the second plurality of sub-flows to a connection from among said plurality of connections between said first network host and said second network host (par. 0076 and 0106-0108, 0112: The bonding engines may use commands preset and stored in memory, may be changing the configuration of the bonding groups dynamically with local network conditions, or may receive instructions from the virtualization managers to change the configurations and corresponding bonding groups in response to changing network conditions as described previously above); 
communicate data from each of said second plurality of sub-flows over one or more of said second plurality of connections (par. 0112: Bonding group transmits video application data over bonded connections ). 

For claims 10 and 20, Altman discloses:
The apparatus of claim 19 wherein at least one of said plurality of connections communicates data from both the application information flow and the second application information flow (par. allow the same interfaces to participate in more than one bond, or bonding group, or a group of network elements participating in any specific bonded connectivity…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457